Citation Nr: 1446920	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-47 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1976.   He passed away in November 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Notice of the decision was mailed from the RO in Milwaukee, Wisconsin.  Jurisdiction remains with the Detroit, Michigan RO.

In December 2010, the appellant and her son testified at a hearing at the RO.  In February 2014, they testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of both hearings have been associated with the claims file.

In May 2014, the Board remanded the claim for service connection for the cause of the Veteran's death to obtain additional treatment records.  A separate claim for payments of accrued benefits under 38 U.S.C.A. § 1521 was denied and is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as disseminated intravascular coagulation, sepsis, cirrhosis, and alcoholism; Hepatitis C is listed as a significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of his death, the Veteran was not service connected for any disabilities.

3.  The Veteran's private physicians have linked his Hepatitis C infection with his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.10, 3.159, 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

During the Veteran's lifetime, he did not seek VA disability benefits and he was not service connected for any disability.  However, he did have Hepatitis C, which significantly contributed to his death, and which the appellant believes was contracted during his active duty service.  The appellant specifically contends the Veteran may have been exposed to Hepatitis while sharing razors during his service.

In a December 2011 letter, the Veteran's private doctor reported that he diagnosed the Veteran with Hepatitis C; however, he did not have a history of blood transfusions or high risk behavior, such as tattoos or intravenous drug use.  The physician noted he had a history of moderate alcohol use, but he had quit drinking in November 2002.  He stated that he did not have a source of infection in view of the Veteran's low risk behavior, but that his family believed it was acquired while in the Army.  The physician stated he had no other history to support a different source of infection.  In a March 2012 letter, another of the Veteran's doctors noted that the Veteran possibly contracted Hepatitis C while using a shared razor when shaving, as he had recurrent open lesions on his face from pseudofolliculitis barbae.  The Board interprets this letter as referring to the Veteran's active duty service, during which he was treated for pseudofolluculitis barbae.

The Board notes that a VA medical opinion has not been obtained regarding the etiology of the Veteran's Hepatitis C.  Regardless, in light of the two positive private medical opinions, and resolving all reasonable doubt in the appellant's favor, the Board finds that the medical evidence is sufficient to demonstrate that the Veteran's Hepatitis C, which significantly contributed to his death, at least as likely as not was incurred during his active military service.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


